Citation Nr: 9917323	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria.

2.  Entitlement to an increased (compensable) evaluation for 
dyshidrotic eczema of the feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which continued the 0 percent 
(noncompensable) evaluation assigned the veteran's malaria 
and dyshidrotic eczema of the feet.

In September 1997, the Board remanded the issues of increased 
(compensable) ratings for malaria and dyshidrotic eczema of 
the feet to clarify whether the veteran had previously asked 
for a Travel Board hearing.  In April 1999 the veteran 
indicated that he did not desire to appear before a Travel 
Board and the case was returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran's 
service-connected malaria has been active in recent years or 
is currently manifested by any residual disability, including 
liver or spleen damage. 

2.  The veteran's dyshidrotic eczema of the feet is 
manifested primarily by thickening and scaling with white 
flaking of the skin of the soles of the feet, three to four 
small red, excoriated scab covered lesions, and itching; his 
eczema is not productive of exfoliation, exudation, or 
itching involving an exposed surface or extensive area.
CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.88b, Diagnostic Code 
6304 (1998).

2.  The criteria for an increased (compensable) evaluation 
for dyshidrotic eczema of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 
4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991). The United States Court of 
Appeals for Veterans Claims has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disability may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

I.  Malaria

The veteran essentially contends that the noncompensable 
evaluation for malaria does not adequately reflect the 
severity of his symptomatology.  He asserts that he has 
recurrent episodes of chills and fevers, which he attributes 
to recurrences of malaria.

The veteran was service connected for malaria in a rating 
decision dated November 1973 and assigned a 30 percent 
evaluation.  In a rating decision dated October 1974, the 
evaluation was decreased to noncompensable.  Rating decisions 
dated November 1987 and October 1996 continued the 
noncompensable evaluation for malaria.  

Disabilities caused by infectious diseases, immune disorders, 
and nutritional deficiencies are rated in accordance with 
38 C.F.R. § 4.88b, Diagnostic Code 6300-6354.  Malaria is 
rated in accordance with 38 C.F.R. § 4.88b, Diagnostic Code 
6304.  Malaria as an active disease is rated 100 percent.  
Otherwise malaria is evaluated based on residuals such as 
liver or spleen damage.  The diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears.  
If the veteran served in an endemic area and presents signs 
and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.

Private treatment records from Sales Hospital dated April and 
August 1985 show that the veteran was treated for fever and a 
cough.  A history of vivax malaria at age 22 with several 
recurrent bouts was noted.  Treatment consisted of antibiotic 
therapy and cough syrup.

The veteran was afforded a VA examination in October 1996 and 
he reported that he has continued to have relapses of 
malaria, but has not consulted a doctor and treats himself 
with large doses of aspirin and increased fluid.  It was 
noted that medical records provided by the veteran showed a 
severe relapse of malaria in March or April 1985.  The 
veteran gave a history of subsequent relapses, including in 
1989, and he claimed that he had a relapse at the time of the 
1996 VA examination.  He asserted that his relapses occur on 
an irregular basis, but when they do occur he experiences 
fever, chills and aching.  The examination showed epigastric 
tenderness in the abdomen, but the remainder of the 
examination was unremarkable.  There was no indication of 
liver or spleen abnormalities.  Blood studies indicated no 
abnormal liver function.  The blood smear indicated no 
malaria seen.  The diagnosis was chronic vivax malaria; 
active malaria or residuals of malaria were not diagnosed.

In the present case no medical evidence has been submitted 
showing that the veteran has been diagnosed with a relapse of 
malaria in recent years.  Blood smears from the VA 
examination in October 1996 showed no malaria parasites and 
there was no indication of any residual disability, including 
liver or spleen damage.  Although the veteran was apparently 
treated for symptoms of malaria at Sales Hospital in 1985 
there was no medical evidence of a positive blood smear of 
record and, in any event, there is no medical evidence to 
show active malaria since that time.  
There is no medical evidence to show that the veteran's 
service-connected malaria has been active in recent years or 
is currently manifested by any residual disability, including 
liver or spleen damage. Accordingly, a zero percent 
evaluation must be assigned when the requirements for a 
compensable evaluation are not met under 38 C.F.R. § 4.88b, 
Diagnostic Code 6304, and the veteran's claim for an 
increased evaluation for malaria must be denied.

As to the testimony presented by the veteran to the effect 
that he has had recurrent episodes or relapses of malaria in 
recent years, while he is competent to testify that fevers 
and chills occurred, the Board finds that, being a layman, he 
is not competent to give an opinion regarding the underlying 
medical causation or diagnosis of those symptoms, and his 
statements to such matters is not competent evidence for 
purposes of establishing a recurrence of malaria.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the veteran's citations to medical 
literature and research pertaining to the diagnosis of 
recurrent malaria, including without blood test confirmation.  
However, this literature is so general in nature, and 
nonspecific to the veteran's case, that the Board affords it 
little probative weight, as none of it provides medical 
evidence demonstrating that the veteran has had a recurrence 
of malaria in recent years.  See e.g. Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased (compensable) evaluation for 
malaria.  The provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, as the evidence is not in equipoise.

II.  Dyshidrotic Eczema of the Feet

The veteran essentially contends that the noncompensable 
evaluation for dyshidrotic eczema of the feet does not 
adequately reflect the severity of his symptomatology.  He 
asserts that he has recurrent episodes of eczema usually 
every two months lasting last two to four weeks.

The veteran was service connected for dyshidrotic eczema of 
the feet in a rating decision dated November 1980 and 
assigned a noncompensable evaluation.  Rating decisions dated 
November 1987 and October 1996 continued the noncompensable 
evaluation for dyshidrotic eczema of the feet.

Dyshidrotic eczema is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under that code eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, will be assigned a zero percent 
evaluation.  A 10 percent evaluation is warranted for eczema 
with exfoliation, exudation or itching if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

An October 1980 VA examination report showed the veteran's 
right foot relatively normal, but examination of the left 
foot instep showed several large watery blebs, as well as two 
areas of dry, red, scaly areas which appeared to be itchy.  

During an October 1996 VA examination the veteran reported 
that periodically he develops purplish, reddish appearing 
blisters on the soles and sides of his feet.  They swell up 
and become red and tender.  The veteran opens the blisters 
and they occasionally drain a thick white material.  This 
recurs multiple times over a period of a year, but at no set 
interval.  The veteran indicted that he had not sought recent 
treatment for the condition.  The examination showed 
thickening and scaling with white flaking of the skin of the 
soles of the feet.  Itching was also noted.  There were three 
to four small, red, excoriated scab covered lesions 
representing a fading lesion on the feet.

A photograph of a foot, presumably the veteran's, was 
submitted during this appeal and it has been associated with 
the claims file.  There appears to be two or three small 
lesions on the side of the foot.  There is no indication of 
extensive lesions. 

While the veteran's testimony during his RO hearing indicated 
that he continues to treat his skin condition on his feet 
himself, the overall evidence does not reveal evidence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area which would warrant a compensable 
evaluation under Diagnostic Code 7806.  Therefore, the 
veteran's claim of entitlement to a compensable evaluation 
for dyshidrotic eczema of the feet must be denied.  Although 
the veteran's statements contend that his disability warrants 
a compensable disability rating, the veteran's contentions 
alone are not enough to support an increased evaluation.  
Espiritu, 2 Vet. App. at 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased (compensable) evaluation for 
dyshidrotic eczema of the feet.  The provisions of 
38 U.S.C.A. § 5107(b) are not applicable, as the evidence is 
not in equipoise.


ORDER

A compensable evaluation for malaria is denied.

A compensable evaluation for dyshidrotic eczema of the feet 
is denied.



______________________________
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

